Case 0:21-cv-60663-JIC Document 19-1 Entered on FLSD Docket 04/12/2021 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 21-60663-CIV-COHN/STRAUSS

  ABS-CBN CORPORATION, et al.,

               Plaintiffs,

  v.

  123FULLPINOYMOVIESHUB.COM, et
  al.,

               Defendants.                   /

                             ORDER UNSEALING DOCKET ENTRIES

        THIS CAUSE is before the Court upon Plaintiffs’ Motion to Unseal [DE 19]

  (“Motion”). The Motion requests that the Court unseal all documents previously filed

  under seal in this action, because the reasons for sealing no longer exist. The Court

  having reviewed the Motion, and being otherwise fully advised in the premises, it is

        ORDERED AND ADJUDGED that Plaintiffs’ Motion to Unseal [DE 19] is hereby

  GRANTED. The Clerk is directed to UNSEAL all sealed docket entries in this case.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

  Florida, on this ____ day of __________, 2021.




                                           __________________________________
                                           JAMES I. COHN
                                           United States District Judge
  Copies provided to:
  Counsel of record via CM/ECF
